Citation Nr: 0627075	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder to include as secondary to radiation enteritis.





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that determined that new and material evidence had 
not been received to reopen a previously denied claim of 
entitlement to service connection for a gastrointestinal 
disorder secondary to radiation enteritis.  In May 2003, the 
veteran withdrew his request for a hearing on this matter.  
In November 2005, the Board reopened the claim of service 
connection and remanded the matter to the RO for initial 
consideration.  

In a June 2004 determination, the RO denied entitlement to VA 
nonservice-connected pension benefits based on excessive 
income.  The veteran did not initiate an appeal.  The veteran 
has again inquired about VA nonservice-connected pension 
benefits.  In an October 2005 letter, the RO provided 
information regarding a claim for those benefits.  It does 
not appear that this matter has been adjudicated by the RO at 
this point.  On remand, the matter of entitlement to 
nonservice-connected pension benefits should be clarified and 
appropriately addressed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records were not associated 
with the claims file for many years.  Recently, they were 
obtained and have been considered by the RO, as referenced in 
a December 2005 supplemental statement of the case.  The 
veteran has submitted private medical statements which 
indicate that he has a gastrointestinal disorder as secondary 
to radiation enteritis due to radiation treatment afforded 
him during service.  The veteran had testicular cancer and 
underwent an orchiectomy during service.  The veteran is 
service-connected for acquired absence of the right testicle 
for carcinoma.  Private medical records also note that the 
veteran's stomach condition was worsened by stress.  The 
veteran is service-connected for post-traumatic stress 
disorder (PTSD).  In addition, VA outpatient records suggest 
somatic stomach complaints.  The veteran has variously been 
diagnosed as also having colitis, peptic ulcer disease (PUD), 
and gastritis.  

The Board notes that when the veteran's private examiners 
provided opinions regarding the etiology of the veteran's 
stomach disorder, the service medical records had not been 
obtained.  These records in fact do not show that the 
veteran's testicular cancer was treated with radiation.  As 
such, the medical opinions were made without the benefit of 
this information.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination in order to determine the 
current diagnosis of any gastrointestinal disability.  The 
examiner should review the service medical records as well as 
post-service records and opine as to whether it is as likely 
as not that any current gastrointestinal disorder had its 
onset during service or is otherwise related to service, 
whether it is as likely as not that any current 
gastrointestinal disorder is etiologically related to the 
veteran's inservice testicular cancer, and whether it is as 
likely as not that any current gastrointestinal disorder is 
etiologically related to PTSD.  

The veteran is hereby notified that he may provide his 
records to a private physician for a supplemental medical 
opinion.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  

The veteran has been sent a VCAA letter with regard to new 
and material evidence.  This letter also provided relevant 
information with regard to direct service connection.  On 
remand, the veteran should be sent an updated VCAA letter, 
per the Court directives above, and also should be given 
information regarding secondary service connection.  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the issue 
remaining on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The issues of direct service connection for a 
gastrointestinal disorder and secondary 
service connection for a gastrointestinal 
disorder due to service-connected residuals 
of testicular cancer (absence of the right 
testicle) and PTSD, must be addressed.  

2.  The veteran is hereby notified that he 
may provide his records to a private 
physician for a supplemental medical opinion.  

3.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should review the service medical 
records as well as post-service records and 
opine as to whether it is as likely as not 
that any current gastrointestinal disorder 
had its onset during service or is otherwise 
related to service, whether it is as likely 
as not that any current gastrointestinal 
disorder is etiologically related to the 
veteran's inservice testicular cancer, and 
whether it is as likely as not that any 
current gastrointestinal disorder is due to, 
the result of, or chronically aggravated by 
the veteran's service-connected PTSD.  

A rationale for any opinion expressed should 
be provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record considering direct and 
secondary service connection.  If the issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

